Name: Council Regulation (EC) No 1875/94 of 27 July 1994 fixing, for the 1994/95 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector and the maximum guaranteed quantity
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  economic policy
 Date Published: nan

 No L 197/14 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC) No 1875/94 of 27 July 1994 fixing, for the 1994/95 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector and the maximum guaranteed quantity which the consumption aid has on part only of production; Whereas the situation on the olive oil market makes it possible to continue the readjustment of consumption aid and production aid began during the 1991/92 marketing year; whereas the significant reduction of consumption aid or the intervention price could bring about a temporary disturbance of the market, particularly in the passage from one marketing year to another; whereas, in order to redress these difficulties, provision should be made for the possibility of adopting interim measures; Whereas Articles 95 and 293 of the Act of Accession make provision for Community aid for the production of olive oil in Spain and Portugal; whereas Articles 79 and 246 of that Act provide for the progressive alignment of the Community aid in Spain and Portugal on the common aid at the beginning of each marketing year; whereas, in the light of the increase in production aid following the decrement in consumption aid, application of the rules on that alignment would have the effect of increasing the difference between the level of aid in Spain and Portugal and the level applicable in the Community as constituted at 31 December 1985 ; whereas, to avoid this inequitable effect, the rules should be amended so as to maintain the rate of alignment provided for in the Act of Accession; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) and (2 ) and Article 234 (2 ) and ( 3 ) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), and in particular Article 4 (4 ), Article 5 ( 1 ), and Article 11 (6 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the target price for olive oil production must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136/66/EEC; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136/66/EEC; Whereas the representative market price must be fixed according to the criteria laid down in Article 7 of Regulation No 136/66/EEC; Whereas the threshold price must be fixed in such a way that the selling price for the imported product at the frontier crossing point determined in accordance with Article 9 of Regulation No 136/66/EEC is the same as the representative market price, account being taken of the effect of the measures referred to in Article 11 ( 6 ) of the said Regulation; Whereas, if producers are to receive a fair income, production aid must be fixed in the light of the impact Whereas, in accordance with Article 5 (4 ) and Article 20d ( 1 ) of Regulation No 136/66/EEC, the percentages of production aid to be allocated to finance measures to improve the quality of olive oil production and to finance expenditure incurred in the work done by recognized producer organizations or associations thereof in administering and controlling olive oil production aid should be determined; Whereas, pursuant to Article 11 (5 ) and (6 ) of Regulation No 136/66/EEC, a certain percentage of the consumption aid during each olive oil marketing year is to be used, on the one hand, to finance measures by the recognized trade organizations referred to in paragraph 3 of the abovementioned Article and, on the other hand, to finance measures to promote olive oil consumption in the Community; whereas the said percentages for the 1994/95 marketing year should be fixed; whereas having regard to the financing already laid down for the promotion actions referred to in the abovementioned Article 11 (6 ), the percentage relating thereto is set at zero for the marketing 1994/95; Ã ­ 1 ) OJ No 172 , 30. 9 . 1966, p . 3025/66. Regulation as last amended by Regulation (EC) No 3179/93 (OJ No L 285 , 20. 11 . 1993 , p. 9 ). ( 2 ) OJ No C 83 , 19 . 3 . 1994, p. 19. ( 3 ) OJ No C 128 , 9 . 5 . 1994 . (4 ) OJ No C 148 , 30. 5 . 1994 . p. 49. 30. 7, 94 Official Journal of the European Communities No L 197/15 Whereas Article 5 ( 1 ) of Regulation No 136/66/EEC fixes, for a specified period, the maximum quantity in respect of which the unit amount of production aid fixed for each of the marketing years in question is to be payable; whereas, in compliance with the terms laid down therein, the maximum quantity applicable for each of those marketing years should be maintained, in respect of the 1994/95 , 1995/96 and 1996/97 marketing years, at the level specified,  for Portugal : ECU 114,11/100 kg,  for the Community « of Ten: ECU 125,45/100 kg. Article 4 1 . For the 1994/95 marketing year, 1,4 % of the production aid earmarked for olive oil producers shall be allocated to the financing of specific measures to improve the quality of olive oil production in each producer Member State . 2 . For the 1994/95 marketing year, the percentage of the production aid which may be withheld pursuant to Article 20d ( 1 ) of Regulation No 136/66/EEC for organizations of olive oil producers or associations thereof recognized under the said Regulation shall be 0,8 % . HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1994/95 marketing year, the production target price and the intervention price for olive oil shall be as follows: ( a ) production target price : ECU 317,82/100 kg; ( b ) intervention price : ECU 162,40/100 kg. 2 . The prices fixed in paragraph 1 shall be for ordinary virgin olive oil with a free fatty-acid content, expressed as oleic acid, of 3,3 g/100 g . Article 5 1 . For the 1994/95 marketing year, the percentage of consumption aid referred to in Article 11 ( 5 ) of Regulation No 136/66/EEC shall be 5,5 % . 2 . For the 1994/95 marketing year, the percentage of consumption aid to be allocated to the measures referred to in Article 11 (6 ) of Regulation No 136/66/EEC shall be zero. Article 2 For the 1994/95 marketing year, the representative market price and the threshold price for olive oil shall be as follows : ( a ) representative market price : ECU 190,06/100 kg; ( b) threshold price: ECU 186,44/100 kg. Article 6 For the 1994/95 , 1995/96 and 1996/97 marketing years, the maximum production of olive oil referred to in Article 5 ( 1 ) of Regulation No 136/66/EEC shall be 1 350 000 tonnes for each of those marketing years . Article 7 If specific measures are necessary to resolve temporary problems arising from the reduction in consumption aid or the intervention price for olive oil, such measures should be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Article 3 For the 1994/95 marketing year, the production aid shall be as follows: ( a ) production aid:   for Spain: ECU 106,84/100 kg,  for Portugal: ECU 106,84/100 kg,  for the Community of Ten: ECU 117,76/100 kg; ( b ) production aid for growers whose average production is less than 500 kg of olive oil per marketing year :  for Spain : ECU 114,11/100 kg, Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 November 1994, with the exception of Article 7, which shall apply as from the date of entry into force of this Regulation . No L 197/16 Official Journal of the European Communities 30 . 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994 . For the Council The President Th. WAIGEL